Citation Nr: 1828989	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  14-36 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to an increased (compensable) rating for service-connected scar, status post scalp laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service in the United States Air Force from March 1994 to June 1998, and in the United States Marine Corps from March 1999 to October 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision by the RO.  The Veteran filed a notice of disagreement (NOD) in May 2011.  A statement of the case (SOC) was issued in July 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2014.  The issues of entitlement to service connection for TBI and to a compensable rating for a scar were then certified for appeal to the Board in November 2014.  

As discussed in further detail below, after certification of the appeal, the Veteran expressed his desire to withdraw a claim from appellate consideration, and submitted additional relevant evidence with respect to the remaining claim.

In February 2018, the Veteran and his mother testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

As regards the matter of representation, the Board notes that the Veteran was previously represented by several different private attorneys through March 2014, after which he proceeded in this appeal as a pro se claimant.  More recently,  however, in May 2017, he appointed Disabled American Veterans as his representative, as reflected in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  The Board recognizes the change in representation.

Also, while the Veteran previously had a paper claims file, this appeal is now being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in a Virtual VA (Legacy Content Manager) file.  All records have been reviewed.

The Board's disposition of the claim for a compensable rating for service-connected scar is set forth below.  The claim for service connection for TBI is addressed in the remand following the order; that matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

During the February 2018 Board hearing, the Veteran expressed his desire to withdraw from appeal the claim for a compensable rating for service-connected scar. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for a compensable rating for service-connected scar are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During a pre-briefing conference held prior to the February 2018 hearing, the Veteran expressed his desire to withdraw his appeal as to the claim for a compensable rating for service-connected scar.  The Veteran's desire to withdraw his appeal as to this claim is recorded in the hearing transcript.  As the Veteran has expressed his desire to withdraw his appeal before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning the issue of entitlement to a compensable rating for service-connected scar.  Accordingly, the Board does not have jurisdiction to review the appeal as to that matter, and it must be dismissed.


ORDER

The appeal as to the claim for an increased (compensable) rating for service-connected scar is dismissed.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claim on appeal is warranted.  Specifically, it appears that there are potentially relevant records outstanding that must be obtained.

During his February 2018 hearing, the Veteran reported that he was receiving disability benefits from the Social Security Administration (SSA).  Notably, it does not appear that any attempt to obtain the Veteran's SSA records has been made.  While SSA records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Therefore, VA must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ should obtain and associate with the claims file a copy of any SSA determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Also, as for VA records, the electronic claims file currently includes VA treatment records dated through July 2016.  However, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the record shows that the Veteran is currently being treated at the VA Community Based Outpatient Clinic (CBOC) in Panama City, Florida, the AOJ should obtain from that facility all records of pertinent evaluation and/or treatment of the Veteran since July 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

Further, it appears that there may be relevant private treatment records that remain outstanding.  In December 2017, the Veteran submitted a statement from K.E., M.D., who indicated that the Veteran had been under his care for "symptoms emanating from two head injuries that he sustained while he was in service."  In February 2018, the Veteran submitted a discharge form from Emerald Coast Behavioral Hospital that shows a diagnosis of neurocognitive disorder due to TBI.  Further, in a February 2010 statement, the Veteran's mother reported that after being injured in a jet ski accident in August 1994, the Veteran was treated at HCA Gulf Coast Hospital.  Additional records from Dr. K.E., Emerald Coast Behavioral Hospital, and/or HCA Gulf Coast Hospital have not been obtained.  

Therefore, on remand, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (particularly as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012).  But see also 38 U.S.C. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   The AOJ should specifically request that the Veteran furnish authorization to obtain records from the above-noted sources.   

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017). 

Additionally, the Board finds that after associating with the claims file all outstanding, pertinent records, the Veteran should be scheduled for a new VA examination.  Of record is the report of a September 2010 VA examination.  Specifically, the examiner was asked to examine the Veteran, review the record, and provide an opinion as to the likelihood that the Veteran sustained a TBI as a result of a jet ski accident that occurred in service in August 1994.  

At the outset, the Board notes that there is no question as to whether the in-service incident in fact occurred.  Service treatment records (STRs) show that in August 1994, the Veteran was treated for a traumatic laceration of the scalp (for which he is now service-connected), which laceration was sustained when a jet ski ran over him after he fell while hydrosliding.  What is at question in this case is whether the Veteran currently suffers from TBI symptomatology due to that in-service incident.  During his 2018 hearing, the Veteran states that after the incident occurred, he was told that he had sustained a concussion and that he began to experience cognitive problems, which problems have persisted since that time.  The Veteran also reported a second head injury, sustained while he in the Marine Corps.  He stated that while playing football, he was hit in the temple.

A review of the Veteran's STRs from his Marine Corps period of service shows complaints of headaches and dizziness.  They also reference a past TBI in the Air Force and note problems with memory and easy confusion since that incident.  Further, service personnel records dated in 1999 also note the Veteran's inability to follow simple instructions and indicate that he was incapable of performing even the most menial tasks on the same level of his peers.  In this regard, the Board notes that there is no indication that the Veteran had any such problems during his period of service with Air Force, yet less than a year after being honorably discharged from the Air Force, he was the "biggest hindrance in the platoon." 

The September 2010 VA examiner does not, however, discuss these findings when concluding that the Veteran STRs do not support the diagnosis of TBI in service, despite noting that such things as memory loss and alteration in mental status are clinical signs of TBI.  Although there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Indeed, a medical opinion is considered adequate only "where it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" See Stefl, 21 Vet. App. at 123 (quoting Ardison, supra).  In the instant case, because the examiner did not discuss the seemingly relevant information contained in the Veteran's service treatment and personnel records, the Board cannot conclude that the 2010 VA examination report is adequate to rely upon in this case.  

Under these circumstances-and, given the additional evidence being added to the record, as indicated above-the Board finds that further action to obtain an adequate VA medical opinion by another appropriate physician-based on full consideration of all pertinent evidence (to include lay assertions), and supported by complete, clearly-stated rationale-is needed to resolve the claim for service connection for TBI.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A. 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Panama City CBOC (and any associated facility(ies)) all outstanding records of evaluation and/or treatment of the Veteran since July 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination. In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  

Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records, to include any records of evaluation or treatment by Dr. K.E., Emerald Coast Behavioral Hospital, and/or HCA Gulf Coast Hospital.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA TBI examination by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)) to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Following examination of the Veteran, and consideration of his documented medical history and assertions, the physician should render a medical opinion, consistent with sound medical principles, addressing the following:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran experienced TBI as a result of the in-service jet ski incident?

(b) If the Veteran experienced TBI as a result of the in-service blast exposure, does he currently have any residual disability(ies)?

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence, to include the notations of memory loss, headaches, and dizziness in service, as well as the Veteran's poor performance in the Marine Corps, which the Veteran contends was due to cognitive decline following the jet ski incident. 

The examiner must also consider and discuss all lay assertions, to include the Veteran and his mother's competent assertions as to the onset, nature, and continuity of symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the electronic claims file since the last adjudication) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 
(2012).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


